Exhibit 99.1 Power Controls and Vehicle Technologies Lines of Business of Enovation Controls, LLC Abbreviated Financial Statements Index to abbreviated financial statements: Report of Independent Certified Public Accountants 1 Statement of Assets Acquired and Liabilities Assumed as of December 5, 2016 2 Statements of Net Revenues and Direct Costs and Operating Expenses for the nine month period ended September 30, 2016 and the years ended December 31, 2015 and December 31, 2014 3 Notes to the Abbreviated Financial Statements 4 Report of Independent Certified Public Accountants Board of Directors Sun Hydraulics Corporation We have audited the accompanying abbreviated financial statements of the Power Controls and Vehicle Technologies Lines of Business of Enovation Controls, LLC (the “Acquired Business”), which comprise the statement of assets acquired and liabilities assumed as of December5, 2016, and the statements of net revenues and direct costs and operating expenses for the nine month period ended September 30, 2016 and the years ended December 31, 2015 and 2014, and the related notes to the abbreviated financial statements.
